TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 28, 2014



                                      NO. 03-14-00040-CR


                                 Kendal Clark Smith, Appellant

                                                 v.

                                   The State of Texas, Appellee




          APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                  AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment entered by the trial court. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment. Therefore, the Court affirms the trial court’s judgment. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.